PER CURIAM.
Roderick W. Miller petitions for a writ of mandamus seeking an order directing the district court to grant relief in a habeas corpus proceeding. Alternatively, Miller requests this court to issue an original writ of habeas corpus. Mandamus is a drastic remedy to be used only in extraordinary circumstances. Kerr v. United States Dist. Ct., 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976). Mandamus relief is only available when there are no other means by which the relief sought could be granted, In re Beard, 811 F.2d 818, 826 (4th Cir.1987), and may not be used as a substitute for appeal. In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979). The party seeking mandamus relief carries the heavy burden of showing that he has “no other adequate means to attain the relief he desires” and that his right to such relief is “clear and indisputable.” Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35, 101 S.Ct. 188, 66 L.Ed.2d 193 (1980).
Here, Miller has not made the requisite showing. The district court’s docket sheet reveals that the district court has denied Miller’s habeas petition and recently denied Miller’s motion for reconsideration of that order. Because Miller can appeal the district court’s final order, mandamus relief is unavailable to him. We also deny Miller’s request that we grant a petition for a writ of habeas corpus. 28 U.S.C.A. § 2241(b) (West 1994 & Supp. 2001); Fed.R.App.P. 22(a). Accordingly, we deny leave to proceed in forma pauper-is and deny mandamus relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.